COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:               01-11-00552-CV
Style:                      Maxine Adams and Cecil Adams v. Rebecca Ross


Date motion filed*:         1/31/13
Type of motion:             Joint Motion for Use of Original Exhibit 79
Party filing motion:        Appellants
Document to be filed:       Original Exhibit

Is appeal accelerated?       No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:             0             Current Due date:
         Date Requested:

         The Court directs the Harris County District Clerk, or the court reporter if the exhibit is still in his or her possession, to send
to the Clerk of this Court the original of Plaintiffs’ Exhibit 79, identified as a Voice Mail Recorder. See TEX. R. APP. P. 34.6(g)(2).
The Clerk of this Court is directed to cooperate with the Harris County District Clerk or the court reporter to provide for the
safekeeping, transportation, and return of such exhibits. See id.

         The original exhibit is due in this Court within 20 days of the date of this order.


Judge's signature: /s/ Harvey Brown
                   Acting individually          Acting for the Court

                  Panel consists of ___________________________________

Date: February 12, 2013




November 7, 2008 Revision